Citation Nr: 0907506	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left patella, to 
include chondromalacia of the left patella.

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left medial malleolus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied compensable evaluations for 
residuals of a fracture of the left femur and residuals of a 
fracture of the left medial malleolus, and assigned a 10 
percent disability for residuals of a fracture of the left 
patella, to include chondromalacia of the left patella.  

In an August 2004 rating decision, the noncompensable 
disability evaluation assigned for residuals of a fracture of 
the left femur was increased to 10 percent, effective from 
September 2003.  Despite the increased rating granted by the 
RO, the veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board remanded the claims in August 2007 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.

The Board notes that in its August 2007 remand, the issues of 
entitlement to service connection for disorders of the right 
hip and low back were referred to the RO for appropriate 
action.  As review of the claims folder does not reveal that 
these issues have been addressed by the RO, they are again 
REFERRED for appropriate action.  





FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left femur 
are manifested by subjective complaints of pain, but there is 
no objective evidence of moderate knee or hip disability.  

2.  The veteran's residuals of a fracture of the left 
patella, to include chondromalacia of the left patella, are 
manifested by subjective complaints of pain, but there is no 
objective evidence of flexion limited to 30 degrees or less.  

3.  The veteran's residuals of a fracture of the left medial 
malleolus exhibited moderate, but not marked, limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a fracture of the left femur 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5255 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a fracture of the left 
patella, to include chondromalacia of the left patella, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5014 and 5260 (2008).  

3.  The criteria for an evaluation of 10 percent, and no 
higher, for service-connected residuals of a fracture of the 
left medial malleolus have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5271 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  While the evidence in 
this case does support the assignment of a staged rating for 
the veteran's residuals of a fracture of the left medial 
malleolus, it does not support the assignment of staged 
ratings for the veteran's residuals of a fracture of the left 
femur or residuals of a fracture of the left patella, to 
include chondromalacia of the left patella.

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's disabilities has been in 
effect for over two decades.  In an April 1984 rating 
decision, service connection was established for a fracture 
of the left femur, a fracture of the left patella, and a 
fracture of the left medial malleolus with noncompensable 
evaluations effective July 25, 1983.  

The veteran filed a claim for increased rating that was 
received on September 12, 2003.  In a December 2003 rating 
decision, the RO continued the noncompensable evaluations 
assigned for fractures of the left femur and left medial 
malleolus and increased the rating assigned for a fracture of 
the left patella, chondromalacia patella, to 10 percent, 
effective September 12, 2003.  As noted above, the rating 
assigned for the fracture of the left femur was subsequently 
increased to 10 percent, also effective September 12, 2003.  
See August 2004 rating decision.  

Based on the foregoing, the Board must determine whether the 
veteran is entitled to a compensable evaluation for residuals 
of a fracture of the left medial malleolus and ratings in 
excess of 10 percent for residuals of fractures of the left 
femur and the left patella, chondromalacia patella.  The 
veteran contends that he is entitled to increased ratings 
because the condition of his left leg has deteriorated to the 
point that he is unable to perform the duties he once was 
able to and needs to ask for assistance.  He also asserts 
that he endures constant pain, that his conditions are not 
going to improve, and that he has limited range and painful 
motion of his left medial malleolus.  See January 2004 NOD; 
September 2004 VA Form 9.  

The veteran's residuals of a fracture of the left patella, 
chondromalacia patella, is rated pursuant to 38 C.F.R. 
§ 4.71a, DCs 5014 and 5260.  DC 5014 provides that 
osteomalacia will be rated on limitation of motion of the 
affected part as degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.

The veteran's residuals of a fracture of the left femur is 
rated pursuant to 38 C.F.R. § 4.71a, DC 5255, which provides 
ratings in excess of 10 percent for malunion of the femur 
with moderate knee or hip disability (20 percent); malunion 
of the femur with marked knee or hip disability (30 percent); 
fracture of surgical neck of femur with false joint; or 
fracture of shaft or anatomical neck of femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace (60 percent); and fracture of shaft or anatomical neck 
of femur, with nonunion, with loose motion (spiral or oblique 
fracture) (80 percent).  Normal range of motion of the hip is 
125 degrees of flexion and 45 degrees of abduction.  See 
38 C.F.R. § 4.71a, Plate II.  

The veteran's residuals of a fracture of the left medial 
malleolus is rated by analogy pursuant to 38 C.F.R. § 4.71a, 
DC 5271.  Evaluation of a service-connected disability in 
accordance with schedular criteria that closely pertain to an 
analogous disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  38 C.F.R. § 
4.20 (2008).  DC 5271 provides a 10 percent evaluation for 
moderate limitation of motion of the ankle and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  

The veteran underwent a VA compensation and pension (C&P) 
bones (fractures and bone disease) examination in October 
2003, at which time his claims folder was reviewed.  He 
reported constant pain with aggravating factors, such as 
repetitive motion and weather.  Treatment was over-the-
counter medication, which he reported was 50 to 75 percent 
effective.  The veteran denied any further traumas, 
prosthetic utilizations or surgeries.  The examiner reported 
that there were no significant constitutional symptoms of 
bone disease and that the veteran honestly admitted that the 
disabilities did not interfere with his vocation as an 
automobile mechanic.  

Physical examination revealed no gross deformity to the 
femur, knee or ankle.  Gait was without hang time, heel 
strike and foot roll were adequate and normal, and there was 
no pes planus.  The examiner reported mild deformity to the 
left medial malleolus suggesting an old healed fracture.  The 
left knee did not appear to be remarkably dysfunctional and 
the veteran was able to perform deep knee bend, single leg 
stand, hopping from foot to foot, heel walk and toe walk 
without difficulty.  There was no pain over the left femur or 
hip area.  The examiner reported a well-healed keloid scar on 
the dorsal aspect of the left thigh, approximately one-third 
of the proximal area, and a very mild healed scar on the left 
knee that was of no consequence and did not appear to 
interfere with range of motion or functionality.  

Examination of the left knee and ankle revealed no valgus, 
varus, anterior or posterior laxity.  There was significant 
patellar crepitus with a mild apprehension sign when 
compressed.  There were negative meniscal findings on the 
special meniscus tests, to include Apley's grinding and 
McMurray's.  The left ankle was without laxity, anterior, 
lateral or posterior.  There was no obvious deformity of the 
Achilles with a negative Thompson test, bilaterally.  The 
foot articular surfaces did not reveal crepitus.  Leg length 
was measured for true length to find that the left was 
approximately one centimeter longer than the right and the 
left thigh was 2.5 centimeters in greater diameter than the 
right.  

Flexion [of the hip] was reported to be 125 degrees 
bilaterally and extension to zero degrees bilaterally.  
Supination and pronation (eversion/inversion) were adequate 
and done without pain, crepitus or difficulty.  Knee 
extension was zero and there was no hyperextensibility or 
joint laxity.  Flexion was 125 degrees without difficulty, 
stiffness or pain.  Neurological examination revealed 
strength to be five times five and sensory motor was intact 
to both lower extremities.  

The impression made was left, well-healed femur osteolytic 
trauma; left fragmented patellar trauma with resulting 
chondromalacia patellae that is a functional patella; and 
right [sic] medial malleolar well-healed fracture that is 
functional and not impairing activities of daily living.  

An August 2004 record from the VA Medical Center (VAMC) in 
Roseburg reveals that the veteran was seen with complaint or 
left hip and groin pain, which was progressively getting 
worse.  He reported that the pain was worse at night and when 
he is not active, such as sitting for a long time.  Pain was 
better with medication and when he put his left leg in a 
certain position.  The veteran reported experiencing a dull, 
aching pain, which he described as a level three with 
medication and a level eight without.  He also reported a 
long left leg compared to his right leg and decreased range 
of motion of his left ankle.  The veteran's left hip was 
nontender to palpation but tender with internal rotation.  
His left leg appeared longer than his right and his left 
ankle was reported to have decreased range of motion, 
especially dorsiflexion, but was nontender.  The assessment 
made was chronic left hip and groin pain, possibly related to 
old injury, and left ankle decreased range of motion.  See 
primary care problem-focused note.  

The veteran underwent a VA C&P joints examination in January 
2005, at which time his claims folder was reviewed.  He 
reported that he was a student and had been participating in 
the vocational rehabilitation program for the last eight 
months.  The veteran subjectively described constant flare-
ups with a baseline pain of six on a scale of one to ten.  He 
indicated that medications brought the pain to a level three.  
When asked about DeLuca factors, the veteran described pain 
and some fatigue that was related to repeated activities.  

Physical examination revealed an 18 centimeter anterior, 
soft, flat, keloid scar on the left anterior thigh that was 
well-healed and not attached to fascia.  It was free-moving 
and nontender.  There was also a four centimeter healed scar 
over the left lateral gluteal area, hip, that was well-
healed, nontender, flat, keloid, not fixed to the fascia, and 
free-moving.  A very mild two centimeter scar on the left 
lateral knee was also noted and described as nontender, well 
healed, soft and of no consequence to the veteran.  

The cadence of the veteran's gait was symmetric and his trunk 
was fixed without deviation to the left, right, or rocking.  
Pelvis was horizontal and the base was stable with a normal 
heel contact, foot roll and push-off without pain, limping, 
hang time or deviation from symmetry.  The external 
appearance of the veteran's knees did not appear to be 
degenerative, swollen or infected and there were no lesions 
on or about either knee.  There was no genu deformity or 
deviation of the left femur as compared to the right, though 
protuberance of the left medial malleolus dome shaped, more 
so than right medial malleolus, was noted.  There was no pain 
on the anterior or posterior leg muscles of the left upper 
leg and thigh area.  The patella tracked well across the 
condyle without crepitus.  There was pain against resistance 
of either the medial or lateral with no obvious translation 
or apprehension.  The left patella did not feel larger and 
thicker than the right patella.  Palpation to the left ankle 
revealed no tenderness on or about the ankle.  There was no 
crepitus or subluxation to the anterior, posterior or medial 
lateral stressors on either ankle and the ankle felt very 
tight and compact.  There was obvious traumatic dome of the 
left medial malleolus because of a partial fibrous nonunion 
of the distal malleolus as seen on x-ray.  Examination of 
both knees revealed them to be tight without laxity, 
subluxation or disarticulation/crepitus.  

Neurovascular examination was within normal limits.  There 
was no edema or swelling of either lower leg.  Both lower 
legs were muscular with equal diameter and well proportioned.  
True leg measurement revealed the left leg to be one-half 
inch longer than the right.  The examiner reported that this 
may be a result of the trauma to the left femur and 
subsequent healing or a genetic aberration.  The anomaly did 
not appear to affect the veteran's gross gait.  

The veteran was diagnosed with functional left medial 
malleolus and midshaft femur fracture with apparent normal 
examination regarding strength and function with subjective 
pain to these areas being the only abnormal finding; leg 
length inequality of unknown etiology; and healed left lower 
extremity painless scars.  X-ray of the veteran's left ankle 
revealed some mild deformity at the medial malleolus 
suggesting an old fracture.  No acute fracture was evident 
and the ankle mortise was intact.  The impression was some 
mild deformity of the medial malleolus.  

The veteran underwent another VA C&P examination in September 
2008, at which time his claims folder was reviewed.  He 
indicated that he was a respiratory therapist and had started 
his first job in this profession seven weeks prior.  The 
veteran reported that he could walk up to three miles at a 
moderate pace if he needed to, but could only stand for 20 
minutes because of left hip and low back pain.  He also 
reported that he could climb one flight of stairs and was 
limited by dyspnea on exertion.  The veteran could lift and 
carry a maximum of 50 pounds and one gallon overhead and 
could sit and drive for two hours.  

The veteran reported pain in his left hip, groin and back; 
left knee pain; left ankle problems; and numbness and 
tingling of his left foot, which he had had intermittently 
for two years.  He denied any time lost from work or any 
occupational restrictions or accommodations because of his 
left leg condition.  The veteran reported that he could push 
a lawnmower for 20 to 30 minutes before his left hip caused 
him to stop and could stand for 20 minutes before being 
limited by his left hip.  He also indicated increased left 
hip pain if he sat or stood and knee and ankle pain if he 
biked for three months.  The veteran denied using any braces 
or other assistive devices for ambulation or for his left 
lower extremity.  

The veteran reported that his primary problem was pain, not 
weakness, fatigue or lack of endurance.  He described daily 
pain in his left hip and knee made worse by position and 
activity.  On a scale of one to ten, hip pain ranged between 
six and eight and left knee pain ranged between six and 
seven.  The examiner indicated it would be mere speculation 
to estimate change in degrees of motion during exacerbation.  
The veteran's hip and knees had no catching, locking or 
giving way but the veteran did get a popping sensation in his 
left knee.  There was also no swelling, redness or 
subluxation.  The veteran reported that his left ankle 
bothers him once a week and has a severity level of one 
through five.  The examiner again reported that it would be 
mere speculation to estimate change in degrees of motion 
during exacerbation.  The veteran's left ankle had no 
catching, locking, giving way, or recurrent sprains.  

The examiner reported that an x-ray of the veteran's left hip 
on that date showed skeletal structures were intact with no 
destructive process.  There were some calcifications in the 
soft tissue adjacent to the greater trochanter.  X-rays of 
the bilateral knees dated January 2006 showed standing views 
with no abnormalities.  The lateral view of the left knee 
showed a large patella with reformation of after abundant 
callus formation.  There was also considerable asymmetry 
compared to the right but no effusion.  The impression was 
remodeling of the left patella following trauma resulting in 
increasing volume of the patella compared with the right.  X-
ray of the veteran's left ankle dated August 2004 revealed 
mild irregularity at the medial malleolus suggesting old 
fracture.  No acute fracture was evident and ankle mortise 
was intact.  

Physical examination revealed that the veteran walked without 
a limp and could walk on his heels and toes.  He had normal 
shoe wear pattern without breakdown and had no callosities 
that would indicate abnormal weight bearing.  The veteran 
could do a full squat and recover and could forward bend and 
touch the floor.  

The veteran could adduct his left hip 30 degrees and abduct 
50 degrees, active, passive and after three repetitions 
without pain.  The veteran was able to flex 120 degrees and 
extend 10 degrees, active, passive and after three 
repetitions without pain.  He could internally rotate 30 
degrees and externally rotate 60 degrees, active, passive and 
after three repetitions without pain.  The examiner reported 
a 14 centimeter healed surgical scar over the anterior left 
thigh and a 10 centimeter well-healed surgical scar posterior 
to the left trochanter.  The veteran's left hip motion was 
not limited by pain, fatigue, weakness or lack or endurance.  
He did not have painful motion of his hip and no added 
limitation of repetitive use.  There was no ankylosis of the 
left hip and no spasm, focal weakness or local tenderness of 
the hip.  There was no guarding, instability, abnormal 
motion, incoordination, edema, effusion, redness or heat.  

The veteran's left knee could fully extend to zero and flex 
to 135 degrees, active, passive and after three repetitions 
without pain.  He was stable on stress testing of the 
collaterals at zero and 30 degrees and of the cruciates at 30 
and 90 degrees.  McMurray test was negative at internal and 
external rotation.  The veteran was not limited by pain, 
fatigue, weakness or lack of endurance.  He had no painful 
motion, no added limitation after repetitive use, spasm, 
focal weakness, localized tenderness, guarding, instability, 
incoordination, edema, effusion, redness or heat.  There was 
also no recurrent subluxation or lateral instability.  

The veteran was able to dorsiflex his left ankle to 10 
degrees and plantar flex to 35 degrees, active, passive and 
after three repetitions without pain.  He was not limited by 
pain, fatigue, weakness or lack of endurance, had no painful 
motion and no added limitation after repetitive use, and had 
no spasm, focal weakness, localized tenderness, guarding, 
instability, incoordination, edema, effusion, redness or 
heat.  There was also no ankylosis of the left ankle.  

The veteran's leg length measured from anterior iliac spine 
to medial malleolus was 93 centimeters equally bilaterally 
and he had equal measurements on his thigh and calf 
circumference.  In pertinent part, the impression made was 
myofascial pain and limitation in his left hip, also 
associated with lumbar strain; healed femoral shaft fracture; 
healed left patellar fracture; and healed medial malleolus 
fracture on the left, ankle mortise intact.  

The examiner reported that updated x-rays had been ordered 
and were pending.  X-ray of the left hip contained an 
impression of calcifications in the soft tissue adjacent to 
the greater trochanter and the veteran may have some calcific 
tendinitis or bursitis.  X-ray of the left knee contained an 
impression of deformity of the left patella, likely from old 
trauma that had healed.  X-ray of the left ankle contained an 
impression of mild deformity of the medial malleolus of the 
left ankle, which is old and unchanged, likely from old 
trauma.  A September 2008 addendum reports that the VA 
examiner reviewed the radiology reports and that there was no 
change in the diagnosis or assessment.  The veteran's left 
hip diagnosis was updated to include myofascial pain with 
bursitis.  There was no ankylosis of the left hip or ankle.  

The Board finds that the evidence of record supports the 
assignment of a 10 percent evaluation for the veteran's 
service-connected residuals of a fracture of the left medial 
malleolus as of September 12, 2003, the date of the claim.  
This is so because x-rays show a mild deformity at the medial 
malleolus and the veteran complains of pain.  See 38 C.F.R. 
§§ 4.40, 4.45.  Dorsiflexion was described as decreased in 
August 2004.  And at the time of the examination in September 
2008, the veteran was only able to dorsiflex his left ankle 
to 10 degrees, which represents a loss of 10 degrees of 
normal dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II.  The 
Board finds this to be moderate limitation of motion of the 
left ankle under DC 5271.  A rating in excess of 10 percent 
is not warranted, however, as there has been no evidence 
showing marked limitation of motion of the left ankle at any 
time.  

The Board has also considered other diagnostic criteria 
related to the ankles to determine whether an increased 
rating, or an additional separate compensable rating, is 
warranted.  These diagnostic codes, however, are not 
applicable to the veteran's service-connected residuals of a 
fracture of the left medial malleolus, as there is no 
evidence of ankylosis of the ankle or subastragalar or tarsal 
joints (DCs 5270 and 5272), malunion of the os calcis or 
astragalus (DC 5273), or that the veteran has undergone an 
astragalectomy (DC 5274).  See VA C&P examinations dated 
October 2003, January 2005 and September 2008; VA treatment 
records.  

Consideration has been given to whether a rating in excess of 
10 percent is warranted for service-connected residuals of a 
fracture of the left medial malleolus on the basis of 
functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  During the October 2003 VA examination, there was no 
left ankle valgus, varus, anterior or posterior laxity and 
the examiner reported no impairment in function or in 
performing activities of daily living.  During the January 
2005 VA examination, there was no crepitus or subluxation of 
the ankle and the examiner reported that it felt tight and 
compact and again noted it was functional.  The veteran 
reported pain in his left ankle during the September 2008 VA 
examination, but the examiner reported that it would be mere 
speculation to estimate change in degrees of motion during 
exacerbation.  The examiner did note that the veteran's left 
ankle was not limited by pain, fatigue, weakness or lack of 
endurance, and that he had no painful motion and no added 
limitation after repetitive use.  

Based on the foregoing, the Board finds that a higher rating 
on the basis of limitation of function due to pain is not 
warranted.  This is so because the assignment of a 10 percent 
rating for the veteran's service-connected residuals of a 
fracture of the left medial malleolus contemplates such 
functional loss.  As such, a rating in excess of 10 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected residuals of a fracture of the left femur, as the 
veteran does not exhibit impairment of the femur (malunion) 
with moderate knee or hip disability.  Rather, physical 
examination during the October 2003 VA examination revealed 
no gross deformity of the femur or knee; gait was without 
hang time; and the veteran did not appear to be remarkably 
dysfunctional and was able to perform, without difficulty, 
deep knee bend, single leg stand, hopping from foot to foot, 
and heel and toe walk.  During the January 2005 VA 
examination, the cadence of the veteran's gait was symmetric, 
his trunk was fixed without deviation to the left, right or 
rocking, and there was no genu deformity of the left femur.  
The examiner noted that the examination of the veteran's 
femur was normal regarding strength and function.  During the 
September 2008 VA examination, though the veteran reported 
pain in his left hip, groin and knee made worse by position 
and activity, he was able to walk without a limp and on his 
heels and toes, was able to do a full squat and recover, and 
he could perform a forward bend and touch the floor.  
Moreover, the veteran did not exhibit left hip limitation of 
motion, as he was able to abduct to 50 degrees and flex to 
120 degrees.  See also VA treatment records.  

The Board has also considered other diagnostic criteria 
related to the hip and thigh to determine whether an 
increased rating is warranted.  Diagnostic Codes 5250 and 
5254 are not applicable to the veteran's service-connected 
residuals of a fracture of the left femur, as there is no 
evidence of ankylosis of the hip (DC 5250), or flail joint of 
the hip (DC 5254).  See VA C&P examinations dated October 
2003, January 2005 and September 2008; VA treatment records.  
A rating in excess of 10 percent is not available under DC 
5251.  And at no time has the veteran demonstrated flexion of 
the thigh limited to 30 degrees or limitation of abduction 
with motion lost beyond 10 degrees (DCs 5252 and 5253) so as 
to warrant a rating in excess of 10 percent.  Rather, flexion 
was at worst to 120 degrees and abduction was at worst to 50 
degrees.

Consideration has been given to whether a higher rating is 
warranted for service-connected residuals of a fracture of 
the left femur on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the October 
2003 VA examination, there was no pain over the left femur or 
hip area and during the January 2005 examination, there was 
no genu deformity or deviation of the left femur.  The 
January 2005 VA examiner reported that the veteran's left 
femur had normal strength and function with subjective pain.  
During the September 2008 VA examination, the examiner 
indicated that it would be mere speculation to estimate 
change in degrees of motion of the left hip during 
exacerbation and reported no limitation due to pain, fatigue, 
weakness or lack of endurance.  The veteran also did not have 
painful motion of his hip and no added limitation on 
repetitive use.  

Based on the foregoing, the Board finds that a higher rating 
on the basis of limitation of function due to pain is not 
warranted.  This is so because the assignment of a 10 percent 
rating for the veteran's service-connected residuals of a 
fracture of the left femur contemplates such functional loss.  
As such, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  

Lastly, the evidence of record does not support the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected residuals of a fracture of the 
left patella, to include chondromalacia of the left patella, 
as the veteran has not exhibited limitation of flexion to 30 
degrees or less.  Rather, flexion of the veteran's left knee 
was to 125 degrees in October 2003 and to 135 degrees in 
September 2008.  See VA C&P examination reports.  

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether an increased 
rating, or additional separate compensable ratings, is 
warranted under these provisions.  Some diagnostic codes, 
however, are simply not applicable to the veteran's service-
connected residuals of a fracture of the left patella, to 
include chondromalacia of the left patella, as there is no 
evidence of ankylosis (DC 5256), dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint (DC 5258), symptomatic removal of the 
semilunar cartilage (DC 5259), impairment of the tibia and/or 
fibula (DC 5262), or genu recurvatum (DC 5263).  See October 
2003, January 2005 and September 2008 VA examination reports; 
VA treatment records.  

Nor is an increased rating, or separate compensable rating, 
warranted under DC 5261, as the veteran has not exhibited the 
requisite limitation of extension in his left knee.  Rather, 
he exhibited extension to zero degrees during the October 
2003 and September 2008 VA examinations.  Nor is there any 
evidence of recurrent subluxation or lateral instability (DC 
5257).  There was no laxity on examinations in October 2003 
and January 2005, and in September 2008 the examiner reported 
no instability or subluxation.

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the October 
2003 VA examination, the examiner reported that the veteran's 
patella was functional.  During the September 2008 VA 
examination, the examiner reported that the veteran was not 
limited by pain, fatigue, weakness or lack of endurance and 
had no painful motion and no added limitation after 
repetitive use.  Based on the foregoing, the Board finds that 
a higher rating on the basis of limitation of function due to 
pain is not warranted.  This is so because the assignment of 
a 10 percent rating for the veteran's service-connected 
residuals of a fracture of the left patella, to include 
chondromalacia of the left patella, contemplates such 
functional loss.  As such, a rating in excess of 10 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

The Board has also considered whether separate ratings are 
warranted for the scars associated with the veteran's 
service-connected left femur and left knee disabilities.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  During the October 
2003 VA examination, the examiner reported a well-healed 
keloid scar on the dorsal aspect of the veteran's left thigh 
taking up approximately one-third of the proximal area, and a 
very mild, healed scar on the left knee that was of no 
consequence and did not appear to interfere with range of 
motion or functionality.  During the January 2005 VA 
examination, the examiner reported an 18 centimeter anterior, 
soft, flat, keloid scar on the left anterior thigh that was 
well-healed, not attached to fascia, free-moving, and 
nontender.  There was also a four centimeter healed scar over 
the left lateral gluteal area, hip, that was well-healed, 
nontender, flat, keloid, not fixed to the fascia, and free-
moving, and a very mild, two centimeter scar on the left 
lateral knee that was nontender, well healed, soft and of no 
consequence to the veteran.  During the September 2008 VA 
examination, the examiner reported a 14 centimeter healed 
surgical scar over the anterior left thigh and a 10 
centimeter well-healed surgical scar posterior to the left 
trochanter.  

These findings do not support the assignment of separate 
ratings for any of the veteran's scars as they are not deep 
and do not cause limited motion in an area that exceeds six 
square inches (39 square cm); are not deep and nonlinear in 
an area of at least six square inches (39 square cm) but less 
than 12 square inches (77 square cm); are not superficial 
without causing limited motion or superficial and nonlinear 
in an area of 144 square inches (929 square cm) or greater; 
are not superficial and unstable or painful on examination; 
and do not limit the veteran's left thigh/leg or knee 
function.  See 38 C.F.R. § 4.119, DCs 7801-7805 (2008); 73 
F.R. 54708 (Sep. 23, 2008).  

II.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's disabilities are 
not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that 
the rating criteria reasonably describe the veteran's 
disabilities.  For these reasons, referral for consideration 
of an extraschedular rating is not warranted for any of these 
claims.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims such as these, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Board acknowledges that the veteran was not provided with 
proper notice prior to the issuance of the December 2003 
rating decision that is the subject of this appeal.  His 
claims, however, were remanded in order to effectuate 
compliance with the duties to notify and assist and the 
veteran was subsequently advised of the evidence needed to 
substantiate a claim for increased rating and of his and VA's 
respective duties in obtaining evidence.  See September 2007 
letter.  This letter also notified the veteran that 
disabilities are rated on the basis of diagnostic codes, and 
depending on the disability involved, a rating from 0 percent 
to as much as 100 percent would be assigned.  He was also 
provided with examples of the types of evidence that he 
should inform VA about or provide, including medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability and the effect that worsening had on his 
employment and daily life.  

Although the veteran was not provided pre-adjudicatory notice 
of the diagnostic codes under which his disabilities are 
rated, there is no prejudice because he was provided with 
notice of 38 C.F.R. § 4.71a, DCs 5003, 5014, 5255, 5270 and 
5271 in the August 2004 statement of the case (SOC) and of 
38 C.F.R. § 4.71a, DCs 5251-5253, 5255-5263, 5272-5274 in the 
February 2005 supplemental SOC (SSOC).  Therefore, a 
reasonable person could be expected to understand what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The claims were readjudicated in a November 2008 
SSOC.  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's VA treatment records have been obtained 
and he was afforded several appropriate VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability rating in excess of 10 percent for residuals of 
a fracture of the left femur is denied.

A disability rating in excess of 10 percent for residuals of 
a fracture of the left patella, to include chondromalacia of 
the left patella, is denied.  

A disability rating of 10 percent, and no higher, for 
service-connected residuals of a fracture of the left medial 
malleolus, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


